Case 1:20-cr-00073-TFM-B Document 124 Filed 06/23/21 Page 1 of 1                        PageID #: 965



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                               *
                                                        *       Criminal No. 20-0073-TFM
 v.                                                     *
                                                        *
 TIA DEYON PUGH,                                        *
                                                        *
                                                        *

                                       NOTICE TO COURT

        Comes now the United States, by and through, Sean P. Costello, the United States Attorney

 for the Southern District of Alabama, and gives notice to this Honorable Court that the revocation

 hearing set at 1:00 p.m., June 24, 2021, in the above styled case may extend past half an hour. Late

 this afternoon, the United States received the body camera footage of the defendant’s arrest on June

 12, 2021, which is the subject of upcoming revocation hearing. The length of the video is 35 minutes

 and 19 seconds. The United States submits that the entire video is relevant to the issues of revocation

 and detention. As such, the United States intends to play the video at the revocation hearing.



                                                        Respectfully submitted,

                                                        SEAN P. COSTELLO
                                                        UNITED STATES ATTORNEY
                                                        by


                                                        By: /s/Justin D. Kopf
                                                        Justin D. Kopf
                                                        Assistant United States Attorney
                                                        63 South Royal Street, Suite 600
                                                        Mobile, Alabama 36602

                                                        By: /s/Christopher J. Bodnar
                                                        Christopher J. Bodnar
                                                        Assistant United States Attorney
                                                        63 South Royal Street, Suite 600
                                                        Mobile, Alabama 36602



                                                   1
